IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 365 MAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
EDWIN CLAIR KNECHT,                        :
                                           :
                   Petitioner              :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
CHARLES BLAIR WEAVER,                      :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht files a Dissenting Statement which Justice Donohue joins.